 
Exhibit 10.27


Certain portions of this agreement have been omitted in accordance with a
request for confidential treatment submitted to the Securities and Exchange
Commission (the “SEC”).  Omitted information has been replaced with three
asterisks (***).  The omitted information has been filed separately with the
SEC.


NBC Affiliation Agreement Proposal
Media General Communications, Inc.
November 29, 2012


The following represents the terms to which Media General Communications
Holdings, LLC ("Media General") and the NBC Television Network, a division of
NBCUniversal Media LLC agree to amend and extend the affiliation agreements
dated January 1, 2008 and June 26, 2006, as amended, between Media General and
NBC (the "Agreement), regarding the NBC affiliation of Media General's below
listed television stations and their licensees.
 

Corporate Entity:  Media General Communications Holdings, LLC     Contact: James
Conschafter, 333 East Franklin Street, Richmond, VA 23219    
Stations, DMAs
 
& FCC Licensees:
WCBD Charleston, South Carolina [Media General Communications Holdings, LLC]
WSLS Roanoke, Virginia [Media General Communications Holdings, LLC]
WSAV Savannah, Georgia [Media General Communications Holdings, LLC]
WFLA Tampa, Florida [Media General Communications Holdings, LLC]


WJAR Providence, Rhode Island [Media General Communications, Inc.]
WNCN Raleigh, North Carolina [Media General Communications, Inc.]
WCMH Columbus, Ohio [Media General Broadcasting of South Carolina Holdings,
Inc.]
WVTM Birmingham, Alabama [Media General Communications, Inc.]
    Term:  Commencing January 1, 2012 and terminating December 31, 2015.    
Programmed
  Time Periods: Consistent with current practices, subject to changes from time
to time at NBC's discretion.     Program Clearance: Full, in pattern clearance
of all NBC Network programming, including, prime time programming, Specials and
Sports programming.  Except for the below Preemption Baskets and the Program
Clearance Exceptions set forth in Schedule II, clearances are subject only to
preemptions strictly in accordance with FCC rules and regulations. Stations to
reimburse NBC for lost network gross ad revenue for any non-clearances, except
for those preemptions done in accordance with FCC rules and regulations,
including any preemptions for live, breaking news.     Preemption Baskets:
Prime Time:  *** hours per calendar year collectively (maximum of *** per
Station)
Sports:  *** hours per calendar year collectively (maximum of *** per Station)

 
__________________________
*** Certain information on this page has been omitted in accordance with a
request for confidential treatment submitted to the SEC.  The omitted
information has been filed separately with the SEC.
 
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 

  In the event that any Station acquires ***.  Preempted programs subsequently
broadcast by a Station in a time period approved by NBC ***.     Local Inventory
  Level: Average weekly number of thirty-second units available for station’s
local announcements during Primetime shall not be fewer than *** per week (or
the number that each Station is currently allowed per week as a result of
Stations’ participation in IMP and the Olympics Plan as set forth below) with
adjustments for national Sports programming, Olympics, special news coverage and
other special events.     Inventory   Management Plan: Participation per the IMP
agreement ***, except that (i) in *** the IMP Fee shall be *** thereby making
the *** annual rate $***, and (ii) in *** the IMP Fee of $*** shall be
***.  Station allocations of the IMP Fee are as follows and reduction under (i)
hereof shall be reduced proportionately from these amounts:  WCBD Charleston
$***; WSLS Roanoke $***; WSAV Savannah $***; WFLA Tampa $***; WJAR Providence
$***; WNCN Raleigh $***; WCMH Columbus $***; WVTM Birmingham $***.    
NBC News Channel:
Participation as set forth in the NBC News Channel Agreement at the total annual
Membership Fee rate of $*** and Sports Fee rate of $*** (total of $***), as
follows, plus any customary Special News Service Charges for additional services
requested by Stations.
 
WCBD Charleston membership rate $***; WSLS Roanoke membership fee $*** and
Sports fee $*** (totaling $***); WSAV Savannah membership fee $***; WFLA Tampa
membership fee $*** and Sports fee $*** (totaling $***); WJAR Providence
membership fee $*** and Sports fee $*** (totaling $***); WNCN Raleigh membership
fee $*** and Sports fee $*** (totaling $***); WCMH Columbus membership fee $***
and Sports fee $*** (totaling $***); WVTM Birmingham membership fee $***.
    Distribution/Waiver  
Participation:
Participation as set forth in the Distribution Contribution Agreement at the
total collective annual rate of $*** for the year 2012.  In 2013 through 2015,
the Distribution Fee shall be credited towards the Retrans Fees until such time
NBC and the NBC Affiliate Board reach an agreement to eliminate the Distribution
Fee and Fund.     Station’s Olympic   Contribution:
Participation in the Olympic plan as set forth in the 2011 Olympic Amendment at
the total annual rate of $***, as follows.
 
WCBD Charleston $***
WSLS Roanoke $***
WSAV Savannah $***
WFLA Tampa $***
 
WJAR Providence $***
WNCN Raleigh $***
WCMH Columbus $***
WVTM Birmingham $***

 
__________________________
*** Certain information on this page has been omitted in accordance with a
request for confidential treatment submitted to the SEC.  The omitted
information has been filed separately with the SEC.
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
Station’s NFL
 
Contribution:
Participation in the 2012 NFL plan at an annual rate to be negotiated in good
faith.     Conditions to   Broadcast: Stations shall not make any deletions
from, or additions or modifications to, any NBC Program or any commercial, NBC
identification, program promotional or production credit announcement or other
interstitial material contained therein, nor broadcast any commercial or other
announcements (except emergency bulletins) during any such program, without
NBC’s prior written authorization.  Stations shall broadcast each NBC Program
from the commencement of network origination until the completion of the Network
Programming, including, but not limited to credits.  For purposes of
identification of Station with the NBC programs, and until written notice to the
contrary is given by NBC, a Station may superimpose on certain Entertainment
programs, where designed by NBC, a single line of type, not to exceed fifty (50)
video lines in height and situated in the lower eighth raster of the video
screen, which single line shall include (and be limited to) Station’s NBC call
letters, community of license or home market, channel and the NBC logo.  No
other addition to any Entertainment program is contemplated by this consent, and
the authorization contained herein specifically excludes and prohibits any
addition to News and Sports program, except identification of Station as
provided herein and as required by the FCC.    
Branding:
NBC and Stations agree to jointly cooperate on-air promotion, unified graphic
design, use of NBC Peacock logo and identification which must be compliant
on-air with published regulations in a cooperative effort to brand as a NBC
Station in accordance with NBC's requirements.
    Promotion: Each Station shall participate in the year-round "Swap" program
on a *** and provide promotion consistent with current practices. Stations shall
provide NBC with appropriate documentation *** to substantiate promotional
levels.     Retransmission   Consent: No Station shall authorize, cause, or
permit, without NBC's consent, any NBC Program or other material furnished to
Station hereunder to be recorded, duplicated, rebroadcast or otherwise
transmitted or used for any purpose other than broadcasting by Station as
provided herein. Notwithstanding the foregoing, Stations shall not be restricted
in the exercise of its signal carriage rights pursuant to any applicable rule or
regulation of the FCC with respect to retransmission of its broadcast signal by
any cable system or multichannel video program distributor ("MVPD"), as defined
in Section 76.64(d) of the FCC Rules, which (a) is located within the DMA in
which Station is located, or (b) was carrying Station's signal as of April 1,
1993, or (c) with respect to cable systems, serving an area in which Station is
"significantly viewed" (as determined by the FCC) as of April 1, 1993; provided,
however, that any such exercise pursuant to FCC Rules with respect to NBC
Programs shall not be deemed to constitute a license by NBC. NBC reserves the
right to restrict such signal carriage with respect to NBC Programming in the
event of a change in applicable law, rule or regulation.     Non-Duplication:
Simultaneous affiliate broadcast non-duplication protection within each
Station's DMA per FCC regulations.

 
__________________________
*** Certain information on this page has been omitted in accordance with a
request for confidential treatment submitted to the SEC.  The omitted
information has been filed separately with the SEC.
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
MVPD Retransmission
 
Consent Fees:
On all existing and future MVPD deals concluded by Stations (or a designee) for
carriage of Stations' signal that contains NBC Programming (in and
out-of-market), Stations agree to pay NBC the amounts as set forth in the
attached Schedule I during the Term hereof.    
Digital Programming/
 
Spectrum:
Each Station shall carry on its channel the digital feed of such NBC Programming
as and in the technical format provided by NBC consistent with the ATSC
standards, give the highest statistical multiplex priority to NBC Programming
and allocate for the NBC feed a maximum bit rate of ***, nominal bit rate of at
least *** and a minimum bit rate of ***.  Further, each Station will include
with the NBC Programming all "program-related material" without alteration and
as approved by NBC (collectively, the "Network Digital Feed").  As used in this
paragraph, "program-related material" shall mean (i) closed-captioning
information, (ii) program identification codes, (iii) program ratings
information, (iv) alternative language audio related to the programming, (v)
Video Descriptive Services, (vi) Active Format Descriptor data, (vii) Nielsen
data, (viii) programming, data and other enhancements which are related to the
programming and network advertisements provided in the Network Digital Feed,
(ix) such other material as has been agreed by a majority (calculated by DMA
percentage) of NBC affiliated television stations, (x) other material as may be
provided by NBC that is necessary to provide the Network Digital Feed, (xi)
information and material directly associated with specific network commercial
advertisements contained in the network programs included in the Network Digital
Feed, and (xii) information and material designed to promote network
programming. In the event that NBC proposes that a Station carry any other
multiplexed programming or ancillary data that is not program-related material,
each Station agrees to negotiate in good faith with NBC regarding the terms
pursuant to which such multiplexed programming or ancillary data may be carried.
   
Assignment:
Stations may not assign or transfer this agreement without the prior written
consent of NBC, which consent shall not unreasonably be withheld, conditioned or
delayed. Stations shall immediately notify NBC in writing if any application is
made to the FCC pertaining to an assignment or a transfer of control of
Stations' license.
   
Confidentiality:
Stations agree to keep the terms and conditions of this term sheet and any
resulting agreement between the parties strictly confidential except as may be
required by law. Further, Stations and Licensees agree not to publicly announce
the affiliation agreement without the prior written consent by NBC.
   
Additional Terms:
The parties will negotiate and execute a definitive agreement, which will
include the terms set forth above as well as the terms and conditions generally
included in the NBC Network Affiliation Agreements and this agreement shall be
subject to the parties' execution of such definitive agreement.

 
All other terms of the agreement are subject to discussion and mutual agreement.
While the parties intend to enter into a long form agreement, the foregoing
terms and those terms provided in the Agreement shall be binding upon full
execution hereof. In the event of any discrepancy between the foregoing terms
and the Agreement, the foregoing terms herein shall control.
 
__________________________
*** Certain information on this page has been omitted in accordance with a
request for confidential treatment submitted to the SEC.  The omitted
information has been filed separately with the SEC.
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 


Media General Communications Holdings, LLC.
 
NBC TELEVISION NETWORK,
         
a unit of NBCUniversal Media, LLC
               
By:
/s/ James F. Woodward
   
By:
/s/ Jean Dietze
   
Name:  James F. Woodward
 
Jean Dietze
 
Title:  Treasurer
   
Executive Vice President
         
NBC Affiliate Relations



 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
SCHEDULE I
Retransmission Fees


(a)
For MVPD deals effective prior to January 1, 2012 ("Pre-Existing MVPD Deals"),
Stations shall pay NBC a monthly retransmission consent fee (the "Retrans Fee")
equal to the following for each in market MVPD subscriber receiving Station's
signal containing NBC programming pursuant to such Pre-Existing MVPD Deal:

 
 
·
2012:
***

 
·
2013:
***

 
·
2014-2015:
***



 
(b)
For MVPD deals effective on or after January 1, 2012, including, upon expiration
and renewal, Pre-Existing MVPD Deals ("New MVPD Deals"); Stations shall pay NBC
a monthly Retrans Fee for MVPD in-market subscribers receiving Station's signal
containing NBC programming pursuant to such New MVPD Deal, the greater of the
below minimums per subscriber ("Minimums") or *** of Retrans Fees :

 
 
·
2012:
$***

 
·
2013:
$***

 
·
2014:
$***

 
·
2015:
$***



For out-of-market subscribers transmitted to accordance with the FCC Rules,
Stations' Retrans Fee shall be equal to *** of the monthly retransmission
consent fees paid for such out-of-market subscriber throughout the duration of
the Term hereof.


Retrans Fees of *** (or such other percentage as set forth under paragraph (a)
above) shall include cash fees received in consider of retransmission by MVPDs
of the Stations' signals to all subscribers and the reasonable good faith
economic value of other forms of consideration and in-kind barter for carriage
of Affiliate's NBC Programming streams (e.g., payments by MVPDs to Affiliate for
guaranteed advertising and promotion buys on Affiliate's NBC Programming streams
{net of agency commissions}, sponsorships, in-mailers and multicast and other
channel distribution) (collectively, the "MVPD Comp").


Stations shall remit payment for the Station Retrans Fees ninety (90) days after
the end of each quarter and provide NBC within a reasonable time period after
the end of each quarter as the information is provided by MVPDs with a signed
affidavit and accounting statement setting-forth the number of subscribers paid
to each Station during such quarter.


Stations agree to provide NBC with a signed affidavit setting forth the
commencement and expiration dates of each MVPD carrying the NBC programming
stream and the total number of subscribers; provided that the information shall
be set forth therein in such a manner that the number of subscribers may not be
linked to any applicable MVPD.


NBC shall have reasonable audit rights (to be conducted by an independent
auditor subject to confidentiality restrictions) with respect to such
retransmission consent fees.
 
 
__________________________
*** Certain information on this page has been omitted in accordance with a
request for confidential treatment submitted to the SEC.  The omitted
information has been filed separately with the SEC.
 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
Schedule II


PROGRAM CLEARANCE EXCEPTIONS
Programs ***


WFLA / Tampa, FL
***
 
WNCN / Raleigh, NC
***


WCMH / Columbus, OH
***


WVTM / Birmingham, AL
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
__________________________
*** Certain information on this page has been omitted in accordance with a
request for confidential treatment submitted to the SEC.  The omitted
information has been filed separately with the SEC.
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 
 
WJAR / Providence, RI
***


WSLS / Roanoke, VA
***


WSAV / Savannah, GA
***


WCBD /Charleston, SC
***


Programs ***
 
***

Annual *** programming
***
 
 
 


__________________________
*** Certain information on this page has been omitted in accordance with a
request for confidential treatment submitted to the SEC.  The omitted
information has been filed separately with the SEC.
 
 
Page 8 of 8